In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-12-00561-CR
                               NO. 09-12-00562-CR
                            ____________________

                   ROBERT JOSEPH CASTILLO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________                ______________

                    On Appeal from the 410th District Court
                         Montgomery County, Texas
                       Trial Cause No. 10-10-11851 CR
________________________________________________________               _____________

                           MEMORANDUM OPINION

      The appellant, Robert Joseph Castillo, challenges the sufficiency of the

evidence supporting his conviction on two counts for possessing a controlled

substance, methamphetamine. We conclude the evidence is legally sufficient to

support the jury’s verdicts, and affirm the trial court’s judgments.




                                          1
                                    Background

      The indictment alleges that on or about October 7, 2010, Castillo knowingly

possessed with intent to deliver a controlled substance, methamphetamine, in an

amount of four grams or more but less than 200 grams. See Tex. Health & Safety

Code Ann. § 481.112(d) (West 2010). A separate count of the indictment alleges

that on or about October 27, 2010, Castillo knowingly possessed with intent to

deliver a controlled substance, methamphetamine, in an amount of four hundred

grams or more. See Tex. Health & Safety Code Ann. § 481.112(f) (West 2010).

The jury charge included instructions on the law of parties, authorizing the jury to

convict Castillo of the October 7 and October 27 offenses if it determined that

Castillo had solicited, encouraged, directed, aided, or attempted to aid Juan Fidel

Saenz to knowingly possess with intent to deliver methamphetamine as charged in

the respective counts of the indictment. The jury found Castillo guilty on both

counts. On the first count, concerning the offense of October 7, 2010, the trial

court assessed punishment at thirty years in prison; on the other, the trial court

assessed punishment at thirty-five years in prison. The trial court ordered Castillo’s

sentences to run concurrently.




                                          2
                               Standard of Review

      We review a challenge to the legal sufficiency of the evidence in the light

most favorable to the verdict to determine if a rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 319 (1979); see also Williams v. State, 235 S.W.3d 742,

750 (Tex. Crim. App. 2007). In reviewing the evidence, we give deference to the

jury’s responsibility to “fairly [] resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.”

Jackson, 443 U.S. at 319; Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App.

2007).

      Under Texas law, a person is a criminally responsible party to an offense “if

the offense is committed by his own conduct, by the conduct of another for which

he is criminally responsible, or by both.” Tex. Penal Code Ann. § 7.01 (West

2011). A person is criminally responsible for the conduct of another if, acting

“with intent to promote or assist the commission of the offense, he solicits,

encourages, directs, aids, or attempts to aid the other person to commit the

offense[.]” Tex. Penal Code Ann. § 7.02 (West 2011).

      In reviewing the sufficiency of the evidence under the law of parties, we

may consider events occurring “before, during[,] and after the commission of the

                                         3
offense.” Wygal v. State, 555 S.W.2d 465, 468-69 (Tex. Crim. App. 1977).

Because it may be as probative as direct evidence, “[c]ircumstantial evidence alone

is sufficient to establish guilt.” Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim.

App. 2004). “There must be sufficient evidence of an understanding and common

design to commit the offense[,]” but “[e]ach fact need not point directly to the guilt

of the defendant, as long as the cumulative effect of the facts are sufficient to

support the conviction under the law of parties.” Gross v. State, 380 S.W.3d 181,

186 (Tex. Crim. App. 2012). “However, mere presence of a person at the scene of

a crime, or even flight from the scene, without more, is insufficient to support a

conviction as a party to the offense.” Id.

      A police informant testified for the State during Castillo’s trial. When

weighing the sufficiency of corroborating evidence under the covert agent rule, we

“must exclude the testimony of the covert agent from consideration and examine

the remaining evidence (i.e., non-covert agent evidence) to determine whether

there is evidence that tends to connect the defendant to the commission of the

offense.” Malone v. State, 253 S.W.3d 253, 258 (Tex. Crim. App. 2008); see Tex.

Code Crim. Proc. Ann. art. 38.141 (West 2005).




                                             4
                                      Analysis

      Castillo argues the evidence is legally insufficient because the evidence fails

to affirmatively link the methamphetamine associated with either transaction

involving Saenz to him. The evidence admitted at trial shows that on October 7,

Saenz sold a baggie containing 27.92 grams of methamphetamine to an undercover

officer. The undercover officer testified at Castillo’s trial. The evidence also shows

that on October 27, the police stopped Saenz while he was driving a car and seized

442.23 grams of methamphetamine from him. Other testimony admitted at trial

reflects that Castillo and Saenz were being observed by undercover officers before

the offenses at issue occurred, and there is testimony indicating that Castillo was

involved in setting up the meetings that led to the October 7 sale and to the

October 27 seizure of methamphetamine. An undercover officer testified that

before the date the two offenses occurred, Castillo told him that Saenz would be

acting on his behalf in connection with their transactions for drugs.

      Other direct evidence was admitted at trial to support the jury’s conclusion

that Castillo and Saenz were jointly engaged in selling methamphetamine. The

State introduced a recording of Castillo telling the informant and the undercover

officer that Saenz would act for Castillo most of the time. Phone records were

admitted during trial that are consistent with the testimony that Castillo and Saenz

                                          5
were in contact with one another on the dates in question as well as at other times

relevant to the various drug transactions at issue. Also, in a search of Castillo’s

home, police found a substance that is commonly used to cut methamphetamine

and other paraphernalia used to weigh and package methamphetamine.

      Viewed in the light most favorable to the verdict, the evidence shows that

Castillo arranged for both deliveries, accompanied Saenz to the locations of the

exchanges, monitored the deliveries from nearby, and obtained some of the money

from one of the transactions. From the evidence, the jury could reasonably infer

that Castillo and Saenz were active participants in a methamphetamine operation.

Although Saenz handed the undercover officer the methamphetamine at issue on

October 7, and the methamphetamine seized on October 27 was taken from Saenz,

the jury could rationally find that Castillo aided Saenz in his possession of the

contraband by arranging for the deliveries and watching over the transfers.

Castillo’s activities before, during, and after Saenz delivered methamphetamine to

an undercover policeman demonstrate that he was not merely present with Saenz

while Saenz had the drugs on his person, but that Castillo assisted Saenz in

accomplishing the transfers and controlling the contraband so that it could be

delivered to another.




                                        6
      When Saenz testified, he claimed that he had sole possession of the

methamphetamine and he explained that Castillo had currency from one of the

transactions because he gave Castillo the money to pay a debt. However, in

judging Saenz’s credibility, the jury could rationally reject Saenz’s account,

believing instead that Castillo had the money from the transaction because he was

involved with Saenz in selling drugs. The jury’s conclusion is also supported by

Saenz’s testimony that Castillo received and communicated with him about people

who were asking to purchase drugs.

      We hold that from the evidence admitted at trial, the jury could rationally

find the essential elements of the offenses beyond a reasonable doubt. Jackson, 443
U.S. at 319. We overrule Castillo’s issues and affirm the trial court’s judgments.

      AFFIRMED.




                                               ________________________________
                                                         HOLLIS HORTON
                                                             Justice



Submitted on July 18, 2013
Opinion Delivered September 18, 2013
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
                                           7